             Case 20-65841-lrc                     Doc 36            Filed 05/08/20 Entered 05/08/20 18:18:46                      Desc Main
                                                                     Document      Page 1 of 13


 Fill in this information to identify the case:

 Debtor name         IFS Securities, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)         20-65841-LRC
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                 04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                  Gross revenue
       which may be a calendar year                                                            Check all that apply                (before deductions and
                                                                                                                                   exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                         $65,780.00
       From 4/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                     $8,969,819.00
       From 4/01/2019 to 3/31/2020
                                                                                                   Other


       For year before that:                                                                       Operating a business                   $19,954,308.00
       From 4/01/2018 to 3/31/2019
                                                                                                   Other


       For the fiscal year:                                                                        Operating a business                   $16,880,408.00
       From 4/01/2017 to 3/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue   Gross revenue from
                                                                                                                                   each source
                                                                                                                                   (before deductions and
                                                                                                                                   exclusions)

       From the beginning of the fiscal year to filing date:
       From 1/01/2020 to Filing Date                                                           None                                                      $0.00


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
              Case 20-65841-lrc                    Doc 36            Filed 05/08/20 Entered 05/08/20 18:18:46                                 Desc Main
                                                                     Document      Page 2 of 13
 Debtor       IFS Securities, Inc.                                                                      Case number (if known) 20-65841-LRC




           None.

       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               See Attached                                                                                        $0.00              Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    See Attached                                                                                        $0.00


5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address
       7.1.    In re IFS Securities                              SEC                                                                       Pending
               SEC Administrative                                administrative                                                            On appeal
               Proceeding                                        proceeding                                                                Concluded
                                                                 arising from a
                                                                 municipal
                                                                 underwriting.
                                                                 Matter has been
                                                                 settled.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 20-65841-lrc                    Doc 36            Filed 05/08/20 Entered 05/08/20 18:18:46                         Desc Main
                                                                     Document      Page 3 of 13
 Debtor       IFS Securities, Inc.                                                                      Case number (if known) 20-65841-LRC



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.2.    IFS Securities v. Olson                           Arbitration                                                      Pending
                                                                 proceeding filed                                                 On appeal
                                                                 against Scott                                                    Concluded
                                                                 Olson by IFS
                                                                 Securities.

       7.3.    Chmielewski v. IFS Securities                     Arbitration                                                      Pending
                                                                 proceeding                                                       On appeal
                                                                 against IFS and                                                  Concluded
                                                                 two registered
                                                                 representatives.
                                                                 Matter has been
                                                                 settled.

       7.4.    Maurice and Angel Delgado v.                      Arbitration                                                      Pending
               IFS Securities                                    proceeding                                                       On appeal
                                                                 brought against                                                  Concluded
                                                                 claimant. Claim
                                                                 dismissed.

       7.5.    Emma Delgado v. IFS                               Arbitration                                                      Pending
               Securities                                        proceeding                                                       On appeal
                                                                 brought against                                                  Concluded
                                                                 IFS Securities.
                                                                 Claim dismissed.

       7.6.    Santos and Nancy Aguilar v.                       Arbitration                                                      Pending
               IFS Securities                                    proceeding                                                       On appeal
                                                                 brought against                                                  Concluded
                                                                 IFS Securities.
                                                                 Claim dismissed.

       7.7.    Rhonda Jones v. IFS                               Arbitration                                                      Pending
               Securites                                         proceeding                                                       On appeal
                                                                 brought against                                                  Concluded
                                                                 IFS Securities.
                                                                 Claim dismissed.

       7.8.    Deats v. IFS Securities                           Arbitration                                                      Pending
                                                                 proceeding                                                       On appeal
                                                                 brought against                                                  Concluded
                                                                 IFS Securities.
                                                                 Claim dismissed.

       7.9.    Howes v. IFS Securities, et al.                   Former IFS                Maryland State Court                   Pending
                                                                 representative                                                   On appeal
                                                                 seeks damages                                                    Concluded
                                                                 relating to alleged
                                                                 improper sharing
                                                                 of unspecified
                                                                 confidential
                                                                 information. IFS
                                                                 denies all liability.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
             Case 20-65841-lrc                     Doc 36            Filed 05/08/20 Entered 05/08/20 18:18:46                         Desc Main
                                                                     Document      Page 4 of 13
 Debtor      IFS Securities, Inc.                                                                       Case number (if known) 20-65841-LRC



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.10 Wells Fargo Clearing                                 Alleged breach of                                                Pending
       .    Services, LLC v. IFS                                 confidentiality                                                  On appeal
               Securities,                                       agreement and                                                    Concluded
               et al.                                            non-solicitation
                                                                 agreement. IFS
                                                                 denied all liability
                                                                 and the case
                                                                 against it was
                                                                 dismissed.

       7.11 Armoyan v. IFS Securities,                           FINRA Arbitration                                                Pending
       .    Inc., et al.                                         proceeding                                                       On appeal
               19-3010                                           brought by a                                                     Concluded
                                                                 former customer
                                                                 for alleged
                                                                 improper trading.

       7.12 Stover v. IFS Securities, et al.                     FINRA Arbitration                                                Pending
       .                                                         proceeding                                                       On appeal
                                                                 brought over                                                     Concluded
                                                                 alleged
                                                                 commissions
                                                                 owing to Stover.

       7.13 IFS Securities, Inc. v. INTL                         FINRA Arbitration                                                Pending
       .    FCStone Financial, Inc.                              proceeding                                                       On appeal
                                                                 brought by IFS                                                   Concluded
                                                                 against its former
                                                                 clearing broker
                                                                 relating to the
                                                                 trading activity
                                                                 that caused IFS's
                                                                 trading losses.
                                                                 Claiming actual
                                                                 damages in
                                                                 excess of $35.5
                                                                 million plus
                                                                 punitive damages,
                                                                 costs, and
                                                                 attorneys' fees.

       7.14 Amherst Pierpont Securities                          FINRA arbitration                                                Pending
       .    LLC v. IFS Securities Inc. et                        proceeding                                                       On appeal
               al.                                               brought for                                                      Concluded
                                                                 breach of contract
                                                                 relating to trading
                                                                 losses.


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              Case 20-65841-lrc                    Doc 36            Filed 05/08/20 Entered 05/08/20 18:18:46                              Desc Main
                                                                     Document      Page 5 of 13
 Debtor        IFS Securities, Inc.                                                                         Case number (if known) 20-65841-LRC




           None

                Recipient's name and address                     Description of the gifts or contributions               Dates given                           Value

       9.1.     See Attached
                                                                                                                                                               $0.00

                Recipients relationship to debtor




 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                Dates of loss            Value of property
       how the loss occurred                                                                                                                                   lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates               Total amount or
                 the transfer?                                                                                                                              value
                 Address
       11.1.     Greenberg Traurig, LLP
                 3333 Piedmont Road, NE
                 Suite 2500
                 Atlanta, GA 30305                                                                                             3/9/2020               $100,000.00

                 Email or website address


                 Who made the payment, if not debtor?




       11.2.     GlassRatner Advisory &
                 Capital Group LLC
                 3445 Peachtree Road
                 Suite 1225
                 Atlanta, GA 30326                                                                                             3/31/2020               $25,481.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
             Case 20-65841-lrc                     Doc 36            Filed 05/08/20 Entered 05/08/20 18:18:46                             Desc Main
                                                                     Document      Page 6 of 13
 Debtor      IFS Securities, Inc.                                                                        Case number (if known) 20-65841-LRC



    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                   In the ordinary course of its business, the Debtor collected
                   information regarding its customers.
                   Does the debtor have a privacy policy about that information?
                     No
                     Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
             Case 20-65841-lrc                     Doc 36            Filed 05/08/20 Entered 05/08/20 18:18:46                            Desc Main
                                                                     Document      Page 7 of 13
 Debtor      IFS Securities, Inc.                                                                       Case number (if known) 20-65841-LRC



    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was            Last balance
              Address                                            account number           instrument                  closed, sold,           before closing or
                                                                                                                      moved, or                        transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       Extra Space Storage                                           Alexys Mckenzie                      Office furniture                        No
       1105 Mount Vernon HWY                                                                                                                      Yes
       Unit 3117 & 3118
       Sandy Springs, GA 30328



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
             Case 20-65841-lrc                     Doc 36            Filed 05/08/20 Entered 05/08/20 18:18:46                                 Desc Main
                                                                     Document      Page 8 of 13
 Debtor      IFS Securities, Inc.                                                                       Case number (if known) 20-65841-LRC



            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Ohab & Co.                                                                                                                 2018 - Present
                    100 E. Sybelia Avenue
                    Suite 130
                    Maitland, FL 32751-4773

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

                None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

                None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

                None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                          Date of inventory       The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
             Case 20-65841-lrc                     Doc 36            Filed 05/08/20 Entered 05/08/20 18:18:46                           Desc Main
                                                                     Document      Page 9 of 13
 Debtor      IFS Securities, Inc.                                                                       Case number (if known) 20-65841-LRC




       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Alexys Mckenzie                                3414 Peachtree Road, NE                             Director and Officer                  0
                                                      Suite 1020
                                                      Atlanta, GA 30326
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Carlos Yearwood Jr.                            3414 Peachtree Road, NE                             Director and Officer                  0
                                                      Suite 1020
                                                      Atlanta, GA 30326
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Joquinn T. Sadler                              3414 Peachtree Road, NE                             Director and Officer                  0
                                                      Suite 1020
                                                      Atlanta, GA 30326
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Marshall Glade                                 3445 Peachtree Road                                 Chief Restructuring Officer           0
                                                      Suite 1225                                          (appointed April 1, 2020)
                                                      Atlanta, GA 30326


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       Keith Wakefield                                Unknown                                             Former Officer                   Terminated
                                                                                                                                           August 2019


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 See Attached
       .

               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
             Case 20-65841-lrc                     Doc 36            Filed 05/08/20 Entered 05/08/20 18:18:46                           Desc Main
                                                                     Document     Page 10 of 13
 Debtor      IFS Securities, Inc.                                                                       Case number (if known) 20-65841-LRC




    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         May 8, 2020

 /s/ Marshall Glade                                                     Marshall Glade
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Chief Restructuring Officer

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
    Case 20-65841-lrc       Doc 36    Filed 05/08/20 Entered 05/08/20 18:18:46   Desc Main
                                      Document     Page 11 of 13

   SOFA # 3.1

IFS Securities
Payments Made 90 Days Prior to Filing BK


                Payments 90 Days Prior to Filing
   Payroll                                    $ 206,370.61
   Greenberg Traurig Retainer                    100,000.00
   GlassRatner Advisory & Capital Group           25,481.00
   The Brodsky Law Group                           7,000.00
   Artisan Invoice                                 2,250.00
   US Bank Loan Payment                            1,477.72
   Extra Space                                     1,472.00
   Cortney Gwinn                                   1,400.00
   Omar Sanders Invoice                              971.10
   FINOP Services, LLC                               800.00
   Direct Capital                                    751.95
   1585 Extra Space                                  736.00
   FINRA                                             400.00
   Expedia                                           320.68
   American Airlines                                 226.79
   QUENCH USA, INC.                                  217.34
   Bill.com                                          205.49
   Bank Adjustment/Correction                         44.80
   FEDEX                                              22.90
   Hotel                                              22.28
   Transportation                                     21.85
                                              $ 350,192.51
    Case 20-65841-lrc    Doc 36    Filed 05/08/20 Entered 05/08/20 18:18:46        Desc Main
                                   Document     Page 12 of 13

SOFA # 4.1

IFS Securities, Inc.
Insider Payments Prior 12 months

                              Directors and Officers Payments
           Director/Officer      Salary      Expenses     Other         Total
         Alex McKenzie        $    196,300 $ 50,471 $ 300,000       $    546,771
         Carlos Yearwood            47,008             -        -         47,008
         Joquin Sadler              47,008             -        -         47,008
         Keith Wakefield           196,300             -        -        196,300
         Kristiaan Sheedy           99,314             -        -         99,314
                              $    585,931 $ 50,471 $ 300,000       $    936,402

              Related Party Payments
         IFS Group           $ 1,522,000
         IFS Advisory             70,715
                             $ 1,592,715
    Case 20-65841-lrc     Doc 36    Filed 05/08/20 Entered 05/08/20 18:18:46   Desc Main
                                    Document     Page 13 of 13

   SOFA # 9

IFS Securities
Charitable Contributions Over Prior 2 Years


          Charitable Contributions - Prior 2 Years
                                               Donation
                  Organization                 Amount
   New Tampa Predators                         $ 1,000
   NOBCO Inc.                                  $ 5,000
   High Aspirations Foundation Inc.            $ 1,000
   NAACP                                       $ 2,500
   Community Foundation of Greater Atlanta     $ 27,500
   The Family Institute                        $ 3,536
   1 to 1 Fund                                 $ 2,500
   The Hand Over Fist Foundation               $ 2,500
                                               $ 45,536
